                        IN THE UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF ARKANSAS
                                FORT SMITH DIVISION

LESLIE ANNA CROWELL                                                                PETITIONER
ADC #715194

v.                                    CASE NO. 2:19-CV-2059

WENDY KELLEY, Director,
Arkansas Department of Correction                                                RESPONDENT

                                            ORDER

        The Court has received a report and recommendation (Doc. 15) from United States

Magistrate Judge Mark E. Ford. Petitioner has filed objections. The Magistrate recommends that

the Court deny the petition for a writ of habeas corpus. The Court has reviewed the report and

recommendation de novo where Petitioner has objected. 28 U.S.C. § 636(b)(1). The objections

offer no reason to depart from the Magistrate's findings. The report contains no clear error and is

ADOPTED IN ITS ENTIRETY.

        IT IS THEREFORE ORDERED that the petition for a writ of habeas corpus (Doc. 1) is

DENIED and the petition is DISMISSED WITH PREJUDICE. No certificate of appealability

shall issue.

        Judgment will be entered accordingly.

        IT IS SO ORDERED this 26th day of June, 2019.


                                                     /s/P. K. Holmes, III
                                                     P.K. HOLMES, III
                                                     U.S. DISTRICT JUDGE
